Citation Nr: 1531183	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-02 316	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an effective date earlier than March 19, 2013, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than January 10, 2011, for the award of total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date earlier than February 1, 2011, for the addition of [redacted] as a dependent child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from March 2009, February 2013, and March 2014 rating decisions.  

In the March 2009 rating decision the RO denied service connection for bilateral hearing loss, tinnitus, and TDIU.  The Veteran filed a notice of disagreement (NOD) in March 2009.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

In the  February 2013 rating decision notification letter, only the Veteran's child [redacted] was noted.  The Veteran filed an NOD in June 2013 for the addition of the child, [redacted], to his award.  An SOC was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2014.  

In the March 2014 rating decision the Veteran was granted a 100 percent disability rating for TDIU, effective April 4, 2014.  The Veteran filed an NOD with the assigned effective date assigned in March 2014.  An SOC was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in September 2014.

In a June 2014 rating decision, the Veteran was granted a 100 percent disability rating for his PTSD effective March 19, 2013; a TDIU rating, effective January 10, 2011; and [redacted] was added as a dependent child, effective February 1, 2011.  However, the Veteran specifically noted in his June 2013 NOD that he should be granted an effective date of April 30, 2007, for the addition of his dependent child [redacted].  He also noted in his March 2014 NOD that he believed the 100 percent rating should be effective August 3, 2007.  In addition, the Veteran filed his claim for TDIU in November 2007.  

In light of all the above, the Board has characterized the matters on appeal as reflected on the title page. 

Pursuant to the Veteran's request for a Board hearing at the RO, a September 2014 letter informed the Veteran that his hearing was scheduled in November 2014.  Although a November 2014 Report of General Information indicated that the Veteran would attend the hearing, on the date of the hearing, the Veteran indicated that he wished to withdraw all matters from appeal; hence, the hearing was canceled.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 


FINDING OF FACT

On November 20, 2014, prior to the promulgation of a decision in the appeal, the agency of original jurisdiction (AOJ) received notification from the Veteran that he wished to withdraw all issues currently on appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the matter of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal as to the matter of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal as to the matter of entitlement to an effective date earlier than March 19, 2013, for the assignment of a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal as to the matter of entitlement to an effective date earlier than January 10, 2011, for the award of a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal as to the matter of entitlement to an effective date earlier than February 1, 2011, for the addition of [redacted] as a dependent child have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn from appeal all matters on appeal, which, as indicated, includes the matters of entitlement to service connection for bilateral hearing loss and tinnitus, and of entitlement to earlier effective dates for the assignment of a 100 percent rating for PTSD, for the award of a TDIU, and for the addition of a dependent child; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to any of these matters, and they must be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than March 19, 2013, for the assignment of a 100 percent rating for PTSD is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than January 10, 2011, for the award of a TDIU is dismissed

The appeal as to the issue of entitlement to an effective date earlier than February 1, 2011, for the addition of [redacted] as a dependent child is dismissed. 



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


